                 Case 15-24723             Doc 87   Filed 05/09/19 Entered 05/09/19 11:26:54      Desc Main
                                                     Document     Page 1 of 20




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Dino Michael Bartolomei                         §     Case No. 15-24723
              Barbara Lyn Bartolomei                          §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 29,000.00                           Assets Exempt: 16,681.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 314,488.40          Claims Discharged
                                                                    Without Payment: 473,928.97

              Total Expenses of Administration: 37,012.60


                      3) Total gross receipts of $ 351,501.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 351,501.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-24723             Doc 87    Filed 05/09/19 Entered 05/09/19 11:26:54            Desc Main
                                                  Document     Page 2 of 20




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 409,653.05        $ 312,417.12          $ 312,417.12          $ 312,417.12

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            41,192.60             37,012.60                37,012.60

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              34,722.18           31,625.02             31,625.02                 2,071.28

TOTAL DISBURSEMENTS                               $ 444,375.23        $ 385,234.74          $ 381,054.74          $ 351,501.00


                  4) This case was originally filed under chapter 7 on 07/21/2015 . The case was pending
          for 45 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-24723             Doc 87      Filed 05/09/19 Entered 05/09/19 11:26:54                     Desc Main
                                                      Document     Page 3 of 20




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

5048 Switch Grass Lane, Naperville, Il 60564 4
Bedroom, 2 1                                                                 1110-000                                         351,501.00

TOTAL GROSS RECEIPTS                                                                                                        $ 351,501.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Chase Bankruptcy Dept. POB
              24696 Columbus, OH 43224-
              0696                                                279,032.75                   NA                    NA              0.00


              Rudolph J. Bartolomei                                 80,000.00                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 15-24723             Doc 87       Filed 05/09/19 Entered 05/09/19 11:26:54       Desc Main
                                                     Document     Page 4 of 20




                                                UNIFORM        CLAIMS
                                                                               CLAIMS          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.      SCHEDULED                                         CLAIMS PAID
                                                                              ASSERTED        ALLOWED
                                                 CODE      (from Form 6D)

            Santander Consumer USA *
            Bankruptcy Dept. POB
            560284 Dallas, TX 75356-
            0284                                                  27,126.56              NA             NA              0.00


            Santander Consumer USA *
            Bankruptcy Dept. POB
            560284 Dallas, TX 75356-
            0284                                                  23,493.74              NA             NA              0.00


            Santander Consumer USA
            Bankruptcy Dept. POB
            105255 Atlanta, GA 30348-
            5255                                                       0.00              NA             NA              0.00


            Santander Consumer USA
            Bankruptcy Dept. POB
            105255 Atlanta, GA 30348-
            5255                                                       0.00              NA             NA              0.00


            Rudolph Bartolomei                  4110-000                NA        20,000.00       20,000.00        20,000.00


            Shellpoint Mortgage                 4110-000                NA       279,297.57     279,297.57        279,297.57


            2016 2017 County taxes and
            assessment                          4700-000                NA        13,119.55       13,119.55        13,119.55

TOTAL SECURED CLAIMS                                           $ 409,653.05    $ 312,417.12    $ 312,417.12     $ 312,417.12


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 15-24723             Doc 87        Filed 05/09/19 Entered 05/09/19 11:26:54    Desc Main
                                                        Document     Page 5 of 20




                                           UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                            CODE

Joji Takada                                 2100-000                   NA        5,000.00         5,000.00         5,000.00


Joji Takada                                 2200-000                   NA          22.20            22.20            22.20


HOA charges                                 2500-000                   NA         230.00           230.00           230.00


PAL reimbursement to Zane Zielinski         2500-000                   NA         193.00           193.00           193.00


Recording charges to Chicago Title
and Trust Company                           2500-000                   NA         528.00           528.00           528.00


Repair credit to Buyer                      2500-000                   NA        1,000.00         1,000.00         1,000.00


Studnicka Associates                        2500-000                   NA         350.00           350.00           350.00


Title charges to Chicago Title and
Truste Company                              2500-000                   NA        1,928.00         1,928.00         1,928.00


Utility reimbursement to Michael
Hansbrough                                  2500-000                   NA         252.61           252.61           252.61


Associated Bank                             2600-000                   NA         250.64           250.64           250.64


US Bankruptcy Court Clerk                   2700-000                   NA         350.00           350.00           350.00


Law Offices of Zane Zielinski PC            3210-000                   NA        2,600.00         1,650.00         1,650.00


Meltzer Purtill Stelle LLC                  3210-000                   NA        9,730.00         6,500.00         6,500.00


Law Offices of Zane Zielinski PC            3220-000                   NA         206.35           206.35           206.35


Meltzer Purtill Stelle LLC                  3220-000                   NA         180.80           180.80           180.80




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
               Case 15-24723             Doc 87         Filed 05/09/19 Entered 05/09/19 11:26:54        Desc Main
                                                         Document     Page 6 of 20




                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

Callero and Callero LLP                     3410-000                    NA              796.00          796.00            796.00


Prestige Propeties Real Estate Pros         3510-000                    NA            8,787.48         8,787.48          8,787.48


Realty Executives                           3510-000                    NA            8,787.52         8,787.52          8,787.52

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA         $ 41,192.60       $ 37,012.60       $ 37,012.60
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

NA: NA                                            NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                  UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                   CODE
                                                                   6E)             Claim)

NA            NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA               $ NA             $ NA            $ NA
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-24723             Doc 87      Filed 05/09/19 Entered 05/09/19 11:26:54       Desc Main
                                                    Document     Page 7 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Aesthetic and Clinical
            Dermatology Bankruptcy
            Dept. 908 North Elm St. #300
            Hinsdale, IL 60521                                    992.93                 NA             NA            0.00


            Allied Interstate Bankruptcy
            Dept. 7525 West Campus
            Road New Albany, OH 43054                               0.00                 NA             NA            0.00


            Allied Interstate Bankruptcy
            Dept. POB 361474 Columbus,
            OH 43236-1474                                         629.85                 NA             NA            0.00


            Anew Dental and
            Orthodontics Bankruptcy
            Dept. 13242 S. Route 59 Suite
            106 Plainfield, IL 60585                              262.00                 NA             NA            0.00


            Credit Collections Services
            Bankruptcy Dept. 2 Wells
            Avenue Newton Center, MA
            02459                                               1,086.44                 NA             NA            0.00


            David C. Smith Bankruptcy
            Dept. 6825 Hobson Valley
            Drive #103 Woodridge, IL
            60517-1454                                            131.00                 NA             NA            0.00


            DirecTV Bankruptcy Dept.
            POB 78626 Phoenix, AZ
            85062-8626                                              0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-24723             Doc 87      Filed 05/09/19 Entered 05/09/19 11:26:54       Desc Main
                                                    Document     Page 8 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Diversified Consultants, Inc.
            Bankruptcy Dept. POB 55126
            Jacksonville, FL 32256                                271.84                 NA             NA            0.00


            DuPage Medical Group
            Bankruptcy Dept. 15921
            Collections Center Drive
            Chicago, IL 60693-0159                                828.51                 NA             NA            0.00


            Edward Bankruptcy Dept.
            POB 140250 Toledo, OH
            43614                                                 467.86                 NA             NA            0.00


            First Financial Asset Mgmt,
            Inc. Bankruptcy Dept. 3091
            Governors Lake Drive #500
            Peachtree Corners, GA 30071                        14,761.34                 NA             NA            0.00


            GM Financial Bankruptcy
            Dept. 15303 South 94th
            Avenue Orland Park, IL
            60462                                                   0.00                 NA             NA            0.00


            GM Financial Bankruptcy
            Dept. POB 183834 Arlington,
            TX 76096                                                0.00                 NA             NA            0.00


            GM Financial Bankruptcy
            Dept. POB 769 Orland Park,
            IL 60462                                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 15-24723             Doc 87      Filed 05/09/19 Entered 05/09/19 11:26:54       Desc Main
                                                    Document     Page 9 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            GM Financial Bankruptcy
            Dept. POB 99605 Arlington,
            TX 76096-9605                                           0.00                 NA             NA            0.00


            John C. Bonewicz Bankruptcy
            Dept. 350 North Orleans St.
            #300 Chicago, IL 60654                              5,374.59                 NA             NA            0.00


            Laboratory Corporation of
            America Bankruptcy Dept.
            POB 2240 Burlington, NC
            27216-2240                                             16.40                 NA             NA            0.00


            LTD Financial Services 7322
            Southwest Freeway #1600
            Bankruptcy Dept. Houston,
            TX 77074-2053                                       5,308.61                 NA             NA            0.00


            Macy's * Bankruptcy Dept.
            POB 8053 Mason, OH 45040                            1,173.62                 NA             NA            0.00


            Naperville Surgical Associate
            Bankruptcy Dept. 10 West
            Martin Avenue #225
            Naperville, IL 60540-6590                             189.80                 NA             NA            0.00


            Nationwide Credit &
            Collection Bankruptcy Dept.
            815 Commerce Drive #270
            Oak Brook, IL 60523-8852                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 15-24723             Doc 87       Filed 05/09/19 Entered 05/09/19 11:26:54       Desc Main
                                                     Document     Page 10 of 20




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            One Main Financial *
            Bankruptcy Dept. POB 6042
            Sioux Falls, SD 57117-6042                           2,672.92                 NA             NA            0.00


            One Main Financial
            Bankruptcy Dept. 684 South
            State Route 59 Naperville, IL
            60540                                                    0.00                 NA             NA            0.00


            Oxford Bank & Trust
            Bankruptcy Dept. POB 129
            Addison, IL 60101                                        0.00                 NA             NA            0.00


            Quest Diagnostics 1355 Mittel
            Boulevard Bankruptcy Dept.
            Wood Dale, IL 60191-1024                               326.65                 NA             NA            0.00


            Sprint Bankruptcy Dept. POB
            8077 London, KY 40742                                    0.00                 NA             NA            0.00


            Transworld Systems, Inc.
            Bankruptcy Dept. 507
            Prudential Road Horsham, PA
            19044                                                  227.82                 NA             NA            0.00


            Transworld Systems, Inc.
            Bankruptcy Dept. POB 17221
            Wilmington, DE 19850                                     0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 15-24723             Doc 87        Filed 05/09/19 Entered 05/09/19 11:26:54        Desc Main
                                                      Document     Page 11 of 20




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            Vengroff Williams, Inc.
            Bankruptcy Dept. POB 4155
            Sarasota, FL 34230-4155                                   0.00                 NA              NA              0.00


            Verizon Wireless Bankruptcy
            Dept. POB 55126 Boston, MA
            02205-5126                                                0.00                 NA              NA              0.00


            Virtuoso Sourcing Group
            Bankruptcy Dept. 4500
            Cherry Creek South Drive
            #300 Glendale, CO 80246                                   0.00                 NA              NA              0.00


            American Infosource Lp As
11          Agent For                            7100-000             NA                903.13        903.13              59.15


            American Infosource Lp As
12          Agent For                            7100-000             NA              1,021.93       1,021.93             66.93


            American Infosource Lp As
13          Agent For                            7100-000             NA                271.84        271.84              17.81


            Americredit Financial
1           Services, Inc. Dba Gm Financ 7100-000                     NA                  0.00             0.00            0.00


            Americredit Financial
5           Services, Inc. Dba Gm Financ 7100-000                     NA              9,626.33       9,626.33            630.48


            Americredit Financial
6           Services, Inc. Dba Gm Financ 7100-000                     NA            14,761.34       14,761.34            966.79




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 15-24723             Doc 87        Filed 05/09/19 Entered 05/09/19 11:26:54          Desc Main
                                                      Document     Page 12 of 20




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

            Capital One Bank (USA), N.
8           A.                                   7100-000               NA               299.00         299.00            19.58


            Capital One Bank (USA), N.
9           A.                                   7100-000               NA             1,061.56        1,061.56           69.53


2           Cavalry Spv I, Llc                   7100-000               NA               963.70         963.70            63.12


            Midland Credit Management
10          Inc As Agent For                     7100-000               NA             1,509.45        1,509.45           98.86


            Quantum3 Group Llc As
4           Agent For                            7100-000               NA               560.49         560.49            36.71


7           Sprint                               7100-000               NA               629.85         629.85            41.25


            Ashley Funding Services, Llc
3           Its Successors And                   7100-001               NA                16.40           16.40             1.07

TOTAL GENERAL UNSECURED                                         $ 34,722.18        $ 31,625.02      $ 31,625.02       $ 2,071.28
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                        Page:       1
                                           Case 15-24723            Doc 87      Filed 05/09/19 Entered 05/09/19 11:26:54                                     Desc Main
                                                                                            FORM 1
                                                                                 Document
                                                                        INDIVIDUAL            PageRECORD
                                                                                   ESTATE PROPERTY 13 of 20
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              15-24723                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Dino Michael Bartolomei                                                                                     Date Filed (f) or Converted (c):   07/21/2015 (f)
                      Barbara Lyn Bartolomei                                                                                      341(a) Meeting Date:               08/17/2015
For Period Ending:    04/10/2019                                                                                                  Claims Bar Date:                   03/24/2016


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 5048 Switch Grass Lane, Naperville, Il 60564 4 Bedroom, 2 1                         399,522.00                   10,489.25                                                351,501.00                         FA
  2. Cash On Hand                                                                             66.00                        0.00                                                       0.00                        FA
  3. Checking Account At First National Bank Of Lagrange Account                             115.00                        0.00                                                       0.00                        FA
  4. Household Goods, Furnishings, Appliances And Electronics                              1,000.00                        0.00                                                       0.00                        FA
  5. Necessary Wearing Apparel                                                               350.00                        0.00                                                       0.00                        FA
  6. Ira                                                                                     150.00                        0.00                                                       0.00                        FA
  7. Percentage Interest In The Stock Of Adco Litho Line, Inc. Co                              0.00                        0.00                                                       0.00                        FA
  8. 2013 Ford Edge 4 Door Sport Utility Limited, 61,000 Miles Vi                         18,000.00                        0.00                                                       0.00                        FA
  9. 2012 Volkswagen Jetta 4 Door Sedan Tdi 61,000 Miles Vin:                             11,000.00                        0.00                                                       0.00                        FA
     3Vw
 10. Preferential Transfer (u)                                                                 0.00                   80,000.00                                                       0.00                        FA

     Possible avoidance action of recorded mortgage of insider
     within 12 months of bankruptcy filing; Mortgage dated 2011.
INT. Post-Petition Interest Deposits (u)                                                  Unknown                          N/A                                                        0.00                    Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $430,203.00                  $90,489.25                                               $351,501.00                       $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                     Page:    2
                                      Case 15-24723               Doc 87        Filed 05/09/19            Entered 05/09/19 11:26:54                    Desc Main
Hired bankruptcy counsel re: possible preference action of recorded mortgage of insider within 12 months of petition; Hired real estate broker to market/sell primary residence. -
Joji Takada 12/22/2015                                                          Document             Page 14 of 20
Real estate broker to market/sell primary residence. - Joji Takada 3/2/2016                                                                                                           Exhibit 8
Residence on market. - Joji Takada 6/20/2016

Residence on market. - Joji Takada 9/23/2016

Residence off market; Look to hire new broker. - Joji Takada 12/20/2016

Home on market for sale. - Joji Takada 3/13/2017

Hire accountant and prepare tax returns. - Joji Takada 11/13/2017

Prepare TFR for UST review - Joji Takada 3/28/2018.

TFR in process. - Joji Takada 7/16/2018

TFR filed. - Joji Takada 11/26/2018




Initial Projected Date of Final Report (TFR): 07/21/2017            Current Projected Date of Final Report (TFR): 07/21/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                      Page:           1
                                         Case 15-24723                Doc 87 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:26:54                                    Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-24723                                                                                                   Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: Dino Michael Bartolomei                                                                                         Bank Name: Associated Bank
                   Barbara Lyn Bartolomei                                                                            Account Number/CD#: XXXXXX0445
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX9850                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                                Separate Bond (if applicable):


       1                2                               3                                               4                                                       5                  6                     7

Transaction Date    Check or                Paid To / Received From                         Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                         ($)
   04/11/17                       Chicago Title and Trust Company             Proceeds from sale                                                               $17,027.27                               $17,027.27
                                                                              Real property 5048 Switch
                                                                              Grass Lane Naperville
                                                                              Gross Receipts                             $351,501.00

                                  Repair credit to Buyer                      Credit to Buyer                             ($1,000.00)    2500-000

                                  2016 2017 County taxes and assessment Real estate taxes                                ($13,119.55)    4700-000

                                  Title charges to Chicago Title and Truste   Title closing costs and                     ($1,928.00)    2500-000
                                  Company                                     expenses

                                  Recording charges to Chicago Title and      Title closing costs and                      ($528.00)     2500-000
                                  Trust Company                               expenses

                                  Shellpoint Mortgage                         Mortgage payoff                        ($279,297.57)       4110-000

                                  Rudolph Bartolomei                          Mortgage payoff                            ($20,000.00)    4110-000

                                  HOA charges                                 Homeowners association fee                   ($230.00)     2500-000

                                  Prestige Propeties Real Estate Pros         Real estate broker commission               ($8,787.48)    3510-000
                                                                              payment
                                  Realty Executives                           Real estate broker commission               ($8,787.52)    3510-000
                                                                              payment
                                  PAL reimbursement to Zane Zielinski         Payment to trustee professional              ($193.00)     2500-000

                                  Utility reimbursement to Michael            Payment to trustee professional              ($252.61)     2500-000
                                  Hansbrough

                                  Studnicka Associates                        Survey cost                                  ($350.00)     2500-000

                        1                                                     5048 Switch Grass Lane,                    $351,501.00     1110-000
                                                                              Naperville, Il 60564 4
                                                                              Bedroom, 2 1




                                                                                     Page Subtotals:                                                           $17,027.27                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                   Page:           2
                                         Case 15-24723                Doc 87 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:26:54                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-24723                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Dino Michael Bartolomei                                                                                     Bank Name: Associated Bank
                   Barbara Lyn Bartolomei                                                                         Account Number/CD#: XXXXXX0445
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9850                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $14.69          $17,012.58
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $25.29          $16,987.29
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $24.44          $16,962.85
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $25.22          $16,937.63
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $25.18          $16,912.45
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $24.33          $16,888.12
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                                2600-000                                        $25.11          $16,863.01
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/01/17           1001        Meltzer Purtill Stelle LLC                Payment to trustee professional                                                                      $6,680.80           $10,182.21
                                  Meltzer, Purtill & Stelle LLC
                                  300 South Wacker Drive, Suite 2300        Bankruptcy counsel fees/costs
                                  Chicago, IL 60606
                                  Attn: David L. Kane

                                  Meltzer Purtill Stelle LLC                                                          ($6,500.00)    3210-000

                                  Meltzer Purtill Stelle LLC                                                           ($180.80)     3220-000

   12/01/17           1002        Law Offices of Zane Zielinski PC          Payment to trustee professional                                                                      $1,856.35             $8,325.86
                                  6336 N Cicero Ave #201
                                  Chicago, IL 60646                         Special counsel fees/costs
                                  Law Offices of Zane Zielinski PC                                                     ($206.35)     3220-000

                                  Law Offices of Zane Zielinski PC                                                    ($1,650.00)    3210-000



                                                                                   Page Subtotals:                                                               $0.00           $8,701.41
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                   Page:           3
                                         Case 15-24723                Doc 87 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:26:54                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-24723                                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Dino Michael Bartolomei                                                                                    Bank Name: Associated Bank
                   Barbara Lyn Bartolomei                                                                          Account Number/CD#: XXXXXX0445
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9850                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $24.26            $8,301.60
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $14.53            $8,287.07
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $12.32            $8,274.75
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $11.11            $8,263.64
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $12.29            $8,251.35
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $11.87            $8,239.48
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/18/19           1003        Joji Takada                               Final distribution per court                           2100-000                                      $5,000.00             $3,239.48
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   02/18/19           1004        Joji Takada                               Final distribution per court                           2200-000                                          $22.20            $3,217.28
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   02/18/19           1005        US Bankruptcy Court Clerk                 Final distribution per court                           2700-000                                         $350.00            $2,867.28
                                  219 South Dearborn                        order.
                                  Chicago, Illinois 60604
   02/18/19           1006        Callero and Callero LLP                   Final distribution per court                           3410-000                                         $796.00            $2,071.28
                                  7800 North Milwaukee Avenue               order.
                                  Niles, Illinois 60714
                                  Attn: Ryan Matsui
   02/18/19           1007        Cavalry Spv I, Llc                        Final distribution per court                           7100-000                                          $63.12            $2,008.16
                                  500 Summit Lake Drive, Ste 400            order.
                                  Valhalla, Ny 10595
   02/18/19           1008        Clerk, U.S. Bankruptcy Court              Remit to Court                                         7100-001                                           $1.07            $2,007.09




                                                                                    Page Subtotals:                                                              $0.00           $6,318.77
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                    Page:           4
                                         Case 15-24723                Doc 87 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:26:54                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-24723                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Dino Michael Bartolomei                                                                                     Bank Name: Associated Bank
                   Barbara Lyn Bartolomei                                                                           Account Number/CD#: XXXXXX0445
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9850                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   02/18/19           1009        Quantum3 Group Llc As Agent For            Final distribution per court                           7100-000                                          $36.71            $1,970.38
                                  Sadino Funding Llc                         order.
                                  Po Box 788
                                  Kirkland, Wa 98083-0788
   02/18/19           1010        Americredit Financial Services, Inc. Dba   Final distribution per court                           7100-000                                         $630.48            $1,339.90
                                  Gm Financ                                  order.
                                  P O Box 183853
                                  Arlington, Tx 76096
   02/18/19           1011        Americredit Financial Services, Inc. Dba   Final distribution per court                           7100-000                                         $966.79               $373.11
                                  Gm Financ                                  order.
                                  P O Box 183853
                                  Arlington, Tx 76096
   02/18/19           1012        Sprint                                     Final distribution per court                           7100-000                                          $41.25               $331.86
                                  Attn Bankruptcy Dept                       order.
                                  Po Box 7949
                                  Overland Park Ks 66207-0949
   02/18/19           1013        Capital One Bank (USA), N. A.              Final distribution per court                           7100-000                                          $19.58               $312.28
                                  PO Box 71083                               order.
                                  Charlotte, NC 28272-1083
   02/18/19           1014        Capital One Bank (USA), N. A.              Final distribution per court                           7100-000                                          $69.53               $242.75
                                  PO Box 71083                               order.
                                  Charlotte, NC 28272-1083
   02/18/19           1015        Midland Credit Management Inc As Agent Final distribution per court                               7100-000                                          $98.86               $143.89
                                  For                                    order.
                                  Midland Funding Llc
                                  Po Box 2011
                                  Warren Mi 48090
   02/18/19           1016        American Infosource Lp As Agent For        Final distribution per court                           7100-000                                          $59.15                $84.74
                                  Verizon                                    order.
                                  Po Box 248838
                                  Oklahoma City, Ok 73124-8838
   02/18/19           1017        American Infosource Lp As Agent For        Final distribution per court                           7100-000                                          $66.93                $17.81
                                  Verizon                                    order.
                                  Po Box 248838
                                  Oklahoma City, Ok 73124-8838
   02/18/19           1018        American Infosource Lp As Agent For        Final distribution per court                           7100-000                                          $17.81                 $0.00
                                  Directv, Llc                               order.
                                  Po Box 5008
                                  Carol Stream, Il 60197-5008

                                                                                     Page Subtotals:                                                              $0.00           $2,007.09
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                           Page:    5
                                 Case 15-24723   Doc 87   Filed 05/09/19 Entered 05/09/19 11:26:54              Desc Main
                                                           Document     Page 19 ofTOTALS
                                                                          COLUMN   20                            $17,027.27   $17,027.27
                                                                                    Less: Bank Transfers/CD's        $0.00        $0.00     Exhibit 9
                                                                              Subtotal                           $17,027.27   $17,027.27
                                                                                    Less: Payments to Debtors        $0.00        $0.00
                                                                              Net                                $17,027.27   $17,027.27




                                                            Page Subtotals:                                          $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                            Page:     6
                                 Case 15-24723    Doc 87          Filed 05/09/19 Entered 05/09/19 11:26:54          Desc Main
                                                                   Document     Page 20 of 20
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0445 - Checking                                         $17,027.27               $17,027.27                $0.00
                                                                                                          $17,027.27               $17,027.27                $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                $334,473.73
                                            Total Net Deposits:                        $17,027.27
                                            Total Gross Receipts:                     $351,501.00




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 20)
